Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on July 1, 2022 has been entered.
New claims 7-17 are acknowledged.  Claims 1, 4 and 5 have been amended.  Claims 1-17 are pending in the instant application.
Claims 1-17 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed July 1, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed January 11, 2022 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed January 11, 2022, claims 1-6 were rejected under 35 USC 103(a) as being obvious over WO 2009/127230 A2 to Andreas et al., in view of WO 2012/135805 A2 to Elbashir et al. and further in view of Besse et al. (Journal of Physiology and Pharmacology, 2010 Vol. 61:651-661).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed July 1, 2022.


Double Patenting
In the previous Office Action mailed January 11, 2022, claims 1-6 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,086,043 in view of WO 2012/135805 A2 to Elbashir et al.  This rejection is withdrawn in view of Applicant’s Terminal Disclaimer (TD) filed July 1, 2022.  It is noted that the TD has been APPROVED on the record.  See correspondence filed July 1, 2022.

Applicant’s Amendment filed July 1, 2022 necessitated a new grounds of rejection as presented below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 USC 103(a) as being obvious over WO 2009/127230 A2 to Andreas et al. (hereinafter, “Andreas”) (submitted and made of record on the Information Disclosure Statement filed July 23, 2019) in view of WO 2012/135805 A2 to Elbashir et al. (hereinafter, “Elbashir”) and further in view of Zisa et al. (Am J Physiol. Regul Integr Comp Physiol., 2009 Vol. 297:R1503-R1515).
The claims are drawn to a method for increasing capillary density and reducing cardiac fibrosis in cardiac tissue in a subject with a cardiac ischemic condition by expressing a VEGF-A protein in a cardiac tissue in vivo, the method comprising contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF-A polypeptide, wherein the synthetic, modified RNA molecule comprises at least one or more nucleoside base modification selected from the group consisting of: pseudouracil, 2 (thio)pseudouracil,4 (thio)pseudouracil,2,4-(dithio)psuedouracil,5-(alkyl)pseudouracil, 5-(methyl)pseudouracil, 5-(alkyl)-2-(thio)pseudouracil, 5-(methyl)-2-(thio)pseudouracil, 5-(alkyl)-4 (thio)pseudouracil, 5-(methyl)-4 (thio)pseudouracil, 5-(alkyl)-2,4 (dithio)pseudouracil, 5-(methyl)-2,4 (dithio)pseudouracil, 1 substituted pseudouracil, 1 substituted 2(thio)-pseudouracil, 1 substituted 4 (thio)pseudouracil, 1 substituted 2,4-(dithio)pseudouracil, 1 (aminocarbonylethylenyl)-pseudouracil, 1 (aminocarbonylethylenyl)-2(thio)-pseudouracil, 1 (aminocarbonylethylenyl)-4 (thio)pseudouracil, 1 (aminocarbonylethylenyl)-2,4-(dithio)pseudouracil, 1 (aminoalkylaminocarbonylethylenyl)-pseudouracil, 1 (aminoalkylamino-carbonylethylenyl)-2(thio)-pseudouracil, 1 (aminoalkylaminocarbonylethylenyl)-4 (thio)pseudouracil, and 1 (aminoalkylaminocarbonylethylenyl)-2,4-(dithio)pseudouracil, such that introducing said synthetic, modified RNA molecule to a cell in the cardiac tissue in vivo results in increased capillary density and reduced fibrosis in the cardiac tissue, and also results in a reduced innate immune response relative to a cell in the cardiac tissue in vivo contacted with a synthetic RNA molecule encoding the polypeptide not comprising said modification.
While Andreas is relevant and relied upon in its entirety, Andreas teaches modified mRNAs with pseudouridine and/or other modified nucleosides to reduce innate immune response and express therapeutically active proteins including VEGF (modified VEGF-mRNA) (entire article; abstract; p.7; p.20-27) and Andreas further teaches administering and expressing these modified RNAs for treating diseases and disorders including of cardiac tissues (e.g., cardiomyopathy and/or pulmonary hypertension, for example; p.104 and 111). Generally taught are immunosuppressive mRNA compositions comprised of various modified bases (listed in e.g., see pages 96-97; claims 10 & 11; p.14, lines 2-25 bridging p.15-17) and uses thereof.
Andreas teach modification of pyrimidine nucleoside bases, but do not necessarily teach mRNA modified with uracil bases, per se.  Also, Andreas do not necessarily teach the VEGF protein is VEGF-A, or wherein the VEGF-A protein is specifically a VEGF-A165 protein.
Elbashir teaches modified mRNA comprising modified nucleoside bases such as uracil or cytosine.  For example, Elbashir explicitly teach at pages 12 and 14 respectively:
In some embodiments, at least 5%, at least 10%, at least 25%, at least 50%, at least 80%, at least 90% or 100% of the uracil in the nucleic acid may be replaced with a modified uracil; and 

In some embodiments, at least 25% of the uracils are replaced by a compound of Formula I-a (e.g., at least about 30%, at least about 35%, at least about 40%, at least about 45%, at least about 50%, at least about 55%, at least about 60%, at least about 65%, at least about 70%, at least about 75%, at least about 80%, at least about 85%, at least about 90%, at least about 95%, or about 100%).

The modified mRNAs with pseudouridine of Andreas or Elbashir are considered to be obvious analogues of the modified mRNAs with pseudouracil of the present invention due to the close structural similarity to compounds, and to the extent that pseudouridine is an isomer of the nucleoside uridine in which the uracil is attached via a carbon-carbon instead of a nitrogen-carbon glycosidic bond.  For further explanation, see MPEP § 2144.09 which states:  2144.09 Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers).
REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES 

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Zisa et al. teach the intramuscular injection of VEGF-165 protein increased capillary density and reduced myocardial fibrosis in a hamster model of heart failure, wherein the model experienced myocardial insult/injury.  See Figures 4D and 7D, respectively.  Also, see Figure 8D, showing an increase in myocardial capillary densities following intramuscular injection of VEGF-165.  Zisa et al. also teach that injection of VEGF-165 protein resulted in cardiomyocyte regeneration and mobilization of c-kit+, CD31+, and CXCR4+ progenitor cells.  See Figures 5A-5C. 
Zisa et al. teach that intramuscular injection of VEGF-165 protein resulted in attenuation of cardiomyopathy and robust repair of the heart.  
Zisa et al. teach intramuscular injection, but note that intramyocardial injection of VEGF has been performed in the prior art, although such a method requires specialized equipment and suffers from impracticability for repeated injections. 
To the extent that the claims recite wherein the method reduces the formation of a myocardial infarction; WT-1+ epicardial progenitor cells of the subject's heart are reprogrammed from a fibroblast-like fate to a myocardial or vascular fate; wherein the modified RNA molecule encoding a VEGF-A polypeptide promotes WT-1+ epicardial progenitor cells to differentiate into endothelial cells, vascular smooth muscle cells, or cardiomyocytes; wherein the WT-1+ epicardial progenitor cells are less likely to develop into fibroblasts or interstitial cells; wherein the modified RNA molecule encoding a VEGF-A polypeptide promotes the generation of islands of de novo cardiomyocytes in the subject's heart; and wherein the modified RNA molecule encoding a VEGF-A polypeptide promotes the proliferation of any one or more of endothelial cells, cardiomyocytes, and WT-1+ epicardial cells is stimulated in the subject's heart, the combination of the prior art teaches and suggests the same method step as presently claimed, namely contacting cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF-A polypeptide.  Any underlying mechanism of action would naturally flow and be inherent to performing the method step.  See MPEP 2112 with respect to inherency.    
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF-A polypeptide as taught and suggested by the prior art will result in reducing the formation of a myocardial infarction; WT-1+ epicardial progenitor cells of the subject's heart being reprogrammed from a fibroblast-like fate to a myocardial or vascular fate; promoting WT-1+ epicardial progenitor cells to differentiate into endothelial cells vascular smooth muscle cells, or cardiomyocytes; the WT-1+ epicardial progenitor cells are less likely to develop into fibroblasts or interstitial cells; promoting the generation of islands of de novo cardiomyocytes in the subject's heart; and promoting the proliferation of any one or more of endothelial cells, cardiomyocytes, and WT-1+ epicardial cells are stimulated in the subject's heart, absent some evidence to the contrary.  The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the determination that the allegedly inherent characteristic necessarily flows from what has been specifically disclosed within the prior art and has shifted the burden to Applicant to provide evidence to the contrary.    
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties between the instantly claimed method comprising contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF-A polypeptide and the method comprising the step of contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF-A polypeptide taught and suggested by the combination of the prior art.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed method is different from the method taught by the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Regarding those claims that recite wherein the composition is contacted immediately after, or within 1 to 8 weeks after the subject has experienced an acute ischemic insult to myocardial tissue, Applicant is reminded that it is held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  
A skilled person is well aware that mRNAs encode functional proteins.  This is evidenced by Andreas who teach throughout their disclosure that the modified mRNAs of their invention encode therapeutically active proteins.  This fact is also evidenced by Applicant’s own disclosure where it is repeatedly taught that modified mRNAs encode a “protein of interest”.  
A person of ordinary skill in the art would have been motivated to use modified mRNA to express VEGF since, as Applicants discuss in their Supplemental response filed October 29, 2021, the half-life of VEGF-A protein expressed from modified mRNA is longer than the protein itself, which starts to break down immediately after injection.  For further explanation see Carlsson et al. and Simon-Yarza et al. (submitted and made of record by Applicants in their response filed September 16, 2021).
At the time the invention was filed, it was known and routine in the art to use chemically modified mRNAs with modified nucleosides to reduce innate immune response in a subject as a treatment paradigm for patients.
It would have been prima facie obvious to devise a method for increasing capillary density and reducing cardiac fibrosis in cardiac tissue in a subject with a cardiac ischemic condition by expressing a VEGF protein in a cardiac tissue in vivo, the method comprising contacting the cardiac tissue in vivo with a composition comprising a synthetic, modified RNA molecule encoding a VEGF polypeptide as taught by the combination of Andreas and Zisa et al.  One of ordinary skill in the art would have been motivated to have the VEGF protein comprise VEGF-A165 protein since the prior art has identified the therapeutic importance of this growth factor in cardiac disease.       
It would have been obvious to substitute the modified RNA molecules taught by Andreas with the modified RNA molecules taught by Elbashir since it is obvious in the art to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  For further explanation, see MPEP 2144.06 - Substituting equivalents known for the same purpose.  Also, see MPEP § 2144.09 - Structural similarity of compounds.
Therefore, at the time the invention was filed, it would have been prima facie obvious to one of ordinary skill in the art to use the disclosure of Andreas combined with Elbashir and Zisa et al. for the purpose of increasing capillary density and reducing cardiac fibrosis in a cardiac tissue for the treatment of various heart diseases.
 The invention as a whole would have been prima facie obvious at the time the invention was filed.  
Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/
Primary Examiner, Art Unit 1635